Earl Warren: Number 402, J. I. Case Company, et al., versus Carl H. Borak, etc. Mr. Davis.
Walter S. Davis: Mr. Chief Justice, may it please this Honorable Court. This action was commenced by the filing of a respondent's complaint on November 13, 1956. In that complaint and with an attendant order to show cause, the plaintiff respondent sought an injunction to restrain the corporation and that -- and the then five individual defendant directors from taking further action to or towards the consummation of a merger of the American Tractor Corporation into J. I. Case Company. He also sought to have any merger declared void. The application for the temporary injunction was denied by the trial court, namely Dis -- District Court for the Eastern District of Wisconsin and no appeal was taken from that denial. The defendants at that point, petitioners before this Court, sought to have this case moved ahead for trial. The respondent resisted having the case brought on, pleading that he had to engage in discovery. And that if any damages were inflicted upon the Company by delaying the consummation of the merger, that those damages would be self-inflicted. Accordingly, the Corporation proceeded to consummate the merger of ATC into the J. I. Case Company. Now, the respondent, it proceed with extensive discovery, and eventually filed a -- an amended and supplemental complaint. The trial court at that point, upon motion of the de -- defendant -- the corporate defendant, J. I. Case Company, ordered that the respondent post $75,000 as security for expenses, as a condition to the proceeding with the lawsuit. What the trial court did was apply the statute of Wisconsin, a security for expense statute which was considered at length by this Court in Cohen versus the Beneficial Industrial Loan Corporation in 337 U.S. The respondent did not post the security. The -- the orders gave him alternatives to join other plaintiffs, do other things, and the matter laid at rest at that point until the respondent filed a second amended and supplemental complaint and then a third amended and supplemental complaint which he filed with the consent of the Court on the representation that he would turn the action into one to solely vindicate his preemptive rights. In other words, that he would turn the case from a derivative lawsuit to which the statute, the Wisconsin statute applies, he would turn it from a derivative lawsuit into a primary claim of the stockholder. Now, it will be noted that the third amended complaint which is before this Court in -- at this time is before the Court almost as if there had been a demurrer to the complaint. No answer has been filed to this complaint. There has been no testimony, no evidence, there's been no findings. We take this complaint as a verity for the purposes of -- of this discussion. The complaint is in two counts - Count one is a count which alleges a violation of the stockholders of the Case Company's preemptive rights. The trial court, the Eastern District of Wisconsin, reviewed that count one, said that the amendment was insufficient to disguise it or turn it from a derivative cause of action and ordered the respondent to post security for a cost. This ruling on appeal to the Seventh Circuit was overturned and we may move count one aside for the purposes of discussion before this Court because no appeal was taken or no question was raised about the Seventh Circuit reversing the trial court on count one. Count two on the other hand attempts to touch a federal question and that is the face of the case that is here on certiorari today.
Arthur J. Goldberg: (Inaudible)
Walter S. Davis: No Mr. Justice, I -- I think that point two in our brief was raised on the petition. It is fairly comprised within the question that was presented in the petition and in fact it is the heart of what this case is all about, point two.
Arthur J. Goldberg: (Inaudible)
Walter S. Davis: Yes, Mr. Justice.
Arthur J. Goldberg: (Inaudible)
Walter S. Davis: We do, Your Honor, but we -- in the --
Arthur J. Goldberg: (Inaudible)
Walter S. Davis: I believe that the reply be -- brief filed by the Corporate -- Petitioner, J. I. Case Company answers that point and specifically points out where we made the references in the petition. I will --
Arthur J. Goldberg: (Inaudible)
Walter S. Davis: We --
Arthur J. Goldberg: (Inaudible)
Walter S. Davis: Mr. Justice Goldberg, our position has been that we tried to whittle down this petition so that we said as little as was necessary to fairly present to the Court everything that was involved in our claim. And that has been our position that the question of -- of what kind of a cause of action count two states, also carries with it the question of -- as what are the limits of that case and whether it is strictly a federal question or not.
Earl Warren: We'll recess now Mr. --